Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is Non-Final first action on the merits for the application filed on 6/2/2020.  Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites, “comparing record received from user device and record received from advertiser; and generating inquiry if discrepancies between received records found.”  It seems that the word “are” is missing between “records” and “found”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites, “determining, on a user device comprising a processor, when a reward is authorized by a publisher for an online transaction with an advertiser using an electronic network, a publisher processor and a data store of a publisher system by processing data previously received prior to the online transaction from one or more computer devices of the advertiser corresponding to an initiative of the publisher.”  This limitation is indefinite because it is unclear which computing element (i.e. user device, a publisher processor, or a data store of a publisher system) is performing the “processing [of] data”.  Is the user device processing data previously received or is the publisher processor processing data previously received?  Is the user device using a publisher processor and a data sore of a publish system to process data previously received?  It seems that commas and/or semi-colons are missing in order for this limitation to be clear.   Therefore, claim 1 is indefinite. For purpose of examination, per claim 15, the publisher processor is processing data previously received.  Therefore, this interpretation will be given to claim 1.
Claims 2-14 are also indefinite because of their dependencies on claim 1.
 Claim 16 recites, “periodically access the data store of the publisher system and download a listing of initiatives of the publisher comprising authorized rewards and participating advertisers prior that is made available locally on the user device at the time of the online transaction.”  It is unclear what is meant by the phrase “prior that is made available locally”.  It is unclear what is being made available locally.  Therefore, claim 16 is indefinite.  For purpose of examination, based on [0046] of the specification, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, in part, determining when a reward is authorized by a publisher for an online transaction with an advertiser by processing data previously received prior to the online transaction from one or more advertiser corresponding to an initiative of the publisher; determining when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser; generating a record of reward earned based on a conducted transaction with advertiser. Independent claim 15 recites, in part, configured to determine when a reward is authorized by a publisher for an online transaction with an advertiser, determines when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser.  
Step 2A, Prong 1:  These limitations are drafted in a method and a system and under their broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than 
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application because the claims recite additional elements that are not significantly more:  a user device comprising a processor and a memory, an electronic network, a publisher processor with a memory, a data store of a publisher system,  one or more computer devices of the advertiser, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network are all recited at a high level of generality, and merely automate the determining, parsing, extracting, and generating steps, as per the preamble of claim 15, which states, “A system automating tracking and displaying of earned rewards”.
The additional steps of transmit data by which the user device accesses websites using the electronic network; displaying, on a graphical user interface of the user device, confirmation of earned reward based on conducted transaction with the advertiser, and to display a confirmation of earned reward based on conducted transaction with the advertiser from a record of reward earned generated on the user 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting and displaying steps were considered to be extra-solution activity, in Step 2A, and thus they are re-evaluated in Step 2B to determine they are more than what is well-understood, routine, conventional activity in the field.  The specification does not provide any indication that the computing elements are anything other than a generic, 
Potential Allowable Subject Matter
Claims 1-20 are potentially allowable once the above rejections have been overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Fordyce (2012/0109734), as indicated in the International Search Report, discusses tracking customers, transactions, and rewards but this is done by an online advertiser provide (i.e. publisher) and not the user device.  
Singh (2012/0191525), as indicated on the IDS dated 9/2/2020, discusses a reward account configured to track a balance of loyalty rewards earned by a user but this tracking is being done by a computing apparatus that includes a transaction handler, and not by the user device.
Li (2019/0340602) discusses using an app on the user device and a reward database on a user device that manages reward points of the user and 
Sanchez (2014/0074658) discusses a mobile commerce application program can be downloaded by a consumer via a mobile device and that the mobile commerce application program can integrate both payment and loyalty functionality by merchants and consumers to facilitate payment and loyalty/reward transactions for goods and services, administer loyalty/reward programs, and receive loyalty/reward credit for a variety of activities.  The loyalty/reward credits are generated by the merchant and credited to the consumer via a loyal/reward program account.  The mobile device sends an electronic receipt to the user. The mobile commerce application can electronically track credit and various activities by the consumer to earn the consumer additional loyalty/reward credits. However, Sanchez does not mention a publisher or a data store of a publisher or determining by a user device when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data.
Bloys (2019/0139019) discusses the cognitive rewards recognition in a mobile wallet of a user through a software application installed in the mobile wallet.  The application determines payment options and associated rewards and generates a ranked list of payment options in response to the cognitive factors.  However, Bloys is not determining by a user device when the online transaction with the advertiser 
Kogen (U.S. Patent No. 8,498,898) discusses many of the limitations of the claims, but the limitations are performed by a card interface device that is connected to a back end system and a smart card.  The card interface device is a device of the provider and not of the user.
Bakker (2015/0310478) discusses combining incentive rules with advertising media, including a mobile phone including an application for accessing a file having media combined with incentive rules. The application playing the media, and including a media decoder to extract and decode the embedded incentive rules from the file, and storing the extracted incentive rules on a storage device of the phone.  The mobile phone determines which rewards are authorized based on transactions but it is not a rewards  authorized by a publisher that conducted by parsing and extracting activity identifier data.
El-Hage (U.S. 10,748,170) discusses an application on a mobile device communicates with a Loyalty Clearninghouse Server and using the information from the Loyalty Clearning House Server, the mobile device display points available to the customer.  El-Hage also discusses a merchant server that operates with the points based transactions.  However, El-Hage does not discuss that the user device determines when a reward authorized by a publisher for an online transaction with an advertiser.
Peeler (CA 2814448) discusses conducting transactions with portable electronic devices using virtual points along with retailers and a host instrument provider server.  
Carter (2017/0286987) determines qualifying rewards at the time of a transaction but it is not done by the user device. 
Francis (2014/0074569) discusses a mobile wallet application that electronically tracks credits and various activities to earn additional loyalty or reward points or credits.
Bruner (2019/0228428) discusses vendor creating offers for customers that are transmitted on an app and the offers are published with a host.  
None of the above reference by themselves or in combination teach the specificity of the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621